Citation Nr: 1506559	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1. The Veteran had 90 days or more of active service after September 10, 2001 and received an honorable discharge for such service. 

2. The Veteran's "fraudulent entry" into active service was not based legal incapacity to contract or enlistment prohibited by statute, and did not result in an undesirable discharge. 


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are satisfied.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§ 3.12, 3.14, 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO determined that the Veteran did not meet the basic eligibility requirements for educational benefits under the Post-9/11 GI bill because her DD 214 reflects that she was discharged due to "fraudulent entry into military service" under MILPERSMAN (Navy Military Personnel Manual) 1910-134.  She was assigned separation code JDA, which denotes fraudulent entry.  As explained below, because her service is valid from the date of entry to the date of discharge, and was characterized as honorable, the fact that she had a fraudulent entry is not a bar to benefits. 

With regard to the validity of enlistments, VA law provides, in relevant part, that service is valid unless the enlistment is voided by the service department.  38 C.F.R. § 3.14.  Where an enlistment is voided by the service department, service is valid from the date of entry upon active duty to the date of voidance by the service department, unless the enlistment was voided because prohibited by statute.  Id.  Benefits may not be paid, however, unless the discharge is held to have been under conditions other than dishonorable.  Id.  Generally discharge for concealment of a physical or mental defect except incompetency or insanity which would have prevented enlistment will be held to be under dishonorable conditions.  Id.  Where an enlistment is voided by the service department because the person did not have legal capacity to contract for a reason other than minority (as in the case of an insane person) or because the enlistment was prohibited by statute (a deserter or person convicted of a felony), benefits may not be paid based on that service even though a disability was incurred during such service.  Id.  An undesirable discharge by reason of the fraudulent enlistment voids the enlistment from the beginning.  Id.

With an exception for aliens not applicable here, determinations as to honorable service will be made by the service departments and the finding shall be binding on VA.  Id.; see also 38 C.F.R. § 3.12(a) (providing, in relevant part, that a discharge under honorable conditions is binding on VA as to character of discharge).  

Evidence sufficient to establish active service and character of discharge for the purpose of establishing entitlement to VA pension, compensation, dependency and indemnity compensation or burial benefits includes a DD Form 214, Certificate of Release or Discharge from Active Duty.  38 C.F.R. § 3.203 (2014).  

With regard to enlistments prohibited by statute under § 3.14, the Board finds it apparent that this provision refers to a history of being a deserter from a prior period of service or being convicted for a felony offense.  See 38 C.F.R. § 3.14.  In this regard, these two prohibitions are not stated as examples of statutory prohibitions in the regulation: there is no "such as," "including" or similar language preceding the specified prohibitions.  Rather, the regulation simply states: ". . . or because the enlistment was prohibited by statute (a deserter or person convicted of a felony)."  These specified prohibitions almost exactly mirror the prohibitions set forth in 10 U.S.C.A. § 504 (2014), which provides, in relevant part, that "no person who is insane, intoxicated, or a deserter from an armed force, or who has been convicted of a felony, may be enlisted in any armed force."  With regard to insanity, section 3.14 of the regulations already includes this as a bar to benefits based on legal incapacity to contract under the subsection pertaining to statutory prohibitions.  10 U.S.C.A. § 504 also mentions intoxication as a prohibition to enlistment, but such is likely also encompassed by legal incapacity to contract under the VA regulation.  Accordingly, apart from legal incapacity to contract other than by reason of minority, the only statutory prohibitions at issue are being a deserter from a prior period of service or having a history of conviction for a felony.  Neither applies to the Veteran. 

The DD Form 214 and other service personnel records show that the Veteran served for about a year and eight months, during which she was deployment to the Persian Gulf in support of Operation Enduring Freedom and Operation Iraqi Freedom, and that she received at least one commendation for such service as well as the Presidential Unit Citation, among other citations.  The DD Form 214 shows that this entire period was credited by the Department of Defense (DOD) and characterized as honorable.  None of it was voided.  The honorable characterization is binding on VA.  See 38 C.F.R. § 3.14(d). 

The DD 214 does not explain the reason for the finding of a fraudulent entry, but there is no evidence that such is a bar to VA benefits under § 3.14.  Written statements by the Veteran received in August 2012 and November 2012 reflect that there was a history of an arrest and discharges which she did not disclose at the time of enlistment.  She stated that she had been told by a recruiter that she did not need to disclose the charges because they had been dropped.  According to the Veteran, a new commanding officer learned of her history and informed her that she could accept an honorable discharge and terminate her military career, or could contest the separation proceeding at the risk of a dishonorable characterization or other punishment.  

There is no evidence suggesting that the Veteran's fraudulent entry was based on concealment of a physical or mental defect, legal incapacity to contract (other than by reason of minority), being a deserter from a prior period of service, or conviction for a felony.  See 38 C.F.R. § 3.14.  She did not have any prior periods of active service, and there is no evidence of a felony conviction.  A police report and court documents from the same jurisdiction essentially show that the Veteran had been arrested on an initial charge that was later reduced and finally dismissed.  The charge and arrests were dated shortly before the Veteran entered active service.  These records support the Veteran's written statements discussed above, and show she was not convicted of a felony offense or of any offense. 

There may be other, non-statutory prohibitions to enlistment, such as those set forth in DOD Directive 1304.26, "Qualification Standards for Enlistment, Appointment, and Induction."  These may also provide grounds for a finding of fraudulent entry at enlistment if not disclosed.  The Board is unable to determine whether such is the case or may have applied to the Veteran on this record.  However, the outcome is the same since, in general, only statutory prohibitions to enlistment, legal incapacity to contract (other than by reason of minority), or discharge due to concealment of a mental or physical defect which would have prohibited the enlistment, are bars to VA benefits, in addition to service held to be dishonorable.  See 38 C.F.R. §§ 3.12 3.14.  As shown above, none of these apply to the Veteran's service.

Thus, as the Veteran's service is deemed valid, and as she received an honorable discharge, the fact that there was a fraudulent entry is not in itself a bar to VA benefits.  See 38 C.F.R. § 3.14.  

In light of the above, the Veteran's service meets the basic eligibility requirements for educational assistance benefits under the Post-9/11 GI Bill.  Specifically, VA law provides in relevant part that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she is discharged from service with an honorable discharge.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).  

As the Veteran had more than 1.8 years of service after September 10, 2001 characterized as honorable, she meets the basic eligibility requirements for education benefits under the Post-911 GI Bill.  See id.


ORDER

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is established; the appeal is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


